Case 1:20-cv-20246-JEM Document 10 Entered on FLSD Docket 07/02/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    AUDRIS DE LA IGLESIA, individually and on                         CLASS ACTION
    behalf of all others similarly situated,
                                                                Case No. 1:20-cv-20246-JEM
          Plaintiff,
                                                                JURY TRIAL DEMANDED
    vs.

    RAPID MULTISERVICE & MESSENGER CORP.,

      Defendant.
    ______________________________________/

                                JOINT STIPULATION OF DISMISSAL

              Plaintiff, Audris De La Iglesia, and Defendant, Rapid Multiservice & Messenger Corp.,

   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the dismissal

   of this action as follows:


   1.         All claims of the Plaintiff, Audris De La Iglesia, individually, are hereby dismissed

   without prejudice, with each party to bear their own fees and costs.

   2.         All claims of any unnamed member of the alleged class are hereby dismissed without

   prejudice.
Case 1:20-cv-20246-JEM Document 10 Entered on FLSD Docket 07/02/2020 Page 2 of 2




   Date: July 2, 2020

   Respectfully Submitted,

                                         /s/ Edward A. Maldonado, Esq.
   Shamis & Gentile, P.A.
                                         Edward A. Maldonado, Esq.
   /s/ Andrew J. Shamis
                                         Florida Bar No. 0129781
   Andrew J. Shamis, Esq.
                                         Maldonado Law Group
   Florida Bar No. 101754
                                         2850 Douglas Road. Suite 303
   ashamis@shamisgentile.com
                                         Coral Gables, Florida 33134
   14 NE 1st Avenue, Suite 705
                                         Telephone: (305) 477-7580
   Miami, FL 33132
                                         Facsimile: (305) 477-7504
   Telephone: 305-479-2299
                                         E-mail: eam@maldonado-group.com

   Counsel for Plaintiff and the Class   Attorneys for Defendant
